UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6439


WILLIAM AUSTON CASH,

                Plaintiff - Appellant,

          v.

DOCTOR THOMAS; LIEUTENANT CLAWSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:12-cv-01278-DCN-KFM)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Auston Cash, Appellant Pro Se.    Erin Farrell Farthing,
MCKAY, CAUTHEN, SETTANA & STUBLEY, PA, Columbia, South Carolina;
Justin Tyler Bagwell, William Henry Davidson, II, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Auston Cash appeals the district court’s order

adopting the magistrate judge’s recommendation to deny Cash’s

request   for   injunctive   relief   in    the   form   of   a   court   order

directing his transfer to a federal medical facility for dental

evaluation and treatment.       On appeal, we confine our review to

the issues raised in the Appellant’s brief.               See 4th Cir. R.

34(b).    Because Cash’s informal brief does not challenge the

basis for the district court’s disposition, Cash has forfeited

appellate review of the court’s order.             Accordingly, we affirm

the district court’s judgment.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                      2